Citation Nr: 1512766	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  06-12 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right hip pain, claimed as secondary to service-connected orthopedic disabilities. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had a period of honorable active duty from October 1978 to October 1982, and a period of dishonorable active duty from October 1982 to February 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Portland, Oregon, has jurisdiction of the Veteran's file.  

The Board remanded these issues, most recently in September 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The report of an August 2014 VA examination of the Veteran's service-connected left knee degenerative joint disease with chondromalacia patella reveals that he received injections of one medication, and was waiting for a left total knee arthroplasty. 

An October 2014 VA orthopedic surgery consult note reveals that the Veteran's left knee was injected with 2 medications.  He was on the waiting list for a left total knee arthroplasty.  The provider also noted that the Veteran was concerned because the practitioner who conducted the August 2014 VA examination told him "there was nothing wrong with his knee."  A January 2015 VA orthopedic surgery attending note reveals that the Veteran again had his left knee injected with 2 medications while waiting for a left total knee arthroplasty.  The Veteran had severe patello-femoral arthrosis.  

In accompanying January 2015 correspondence, the Veteran stated that the VA treatment records did not include the severe instability, general weakness and severe pain of his left knee, which had caused a few falls.  He noted that the Roseburg VA had decided to perform an MRI of the left knee.  

The increased injection dosage shown by the October 2014 and January 2015 VA treatment reports and the Veteran's stated concerns about the August 2014 VA examination indicates that the service-connected left knee disability may be more severe than indicated in that examination.  This increase in security potentially affects the Veteran's employability, and hence his claim for a TDIU.  

Thus, a new examination should be conducted.  The Veteran previously failed to report for a December 2012 VA examination scheduled in connection with his TDIU claim.  Thus, VA was unable to obtain potentially favorable evidence.  The Board reminds the Veteran that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board also observes that the record does not include any recent VA MRI report from the Roseburg, Oregon, VA Medical Center (VAMC).  Thus, it appears that there exist records of relevant VA medical treatment that have not been associated with the record before the Board.  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  These outstanding records, which appear to include records of orthopedic treatment, are potentially relevant to each of the Veteran's claims on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record complete copies of all VA medical records that have not been associated with the eFolders, including those from the Roseburg, Oregon, VAMC.

2.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected left knee degenerative joint disease with chondromalacia patellae and the functional impairment of his other service-connected disabilities.  The eFolders must be made available to the examiner.  The examination should comply with AMIE protocols for the appropriate examination.  

Following the examination and review of the record, the examiner should address the following:  

(a)  Delineate all symptomatology associated with, and the current severity of, the left knee.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

(b)  Comment on the functional impairment caused solely by the Veteran's service-connected disabilities, (hearing loss; status post right knee arthroplasty; chronic lumbar strain; tinnitus; left knee degenerative joint disease; and depression) and offer an opinion as to whether those service-connected disabilities combine to prevent him from securing or maintaining all forms of substantially gainful employment consistent with his level of education, special training, and previous work experience.

The examiner is requested to provide a rationale for any opinion expressed.  

3.  Then, readjudicate the Veteran's claims.  If either of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

